Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of 14342829, which was filed 03/05/2014, which is a proper National Stage (371) entry of PCT Application No.  PCT/JP2012/072445, filed 09/04/2012.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   JP2011-197338, filed in Japan on 09/09/2011.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No.   (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because US10551378 recites a tissue staining method comprising: providing a tissue section for histochemical staining, wherein the tissue section comprises a target substance and the tissue section is embedded in paraffin; removing the paraffin from the tissue section; reacting a labeled probe with the target substance in the tissue to obtain a histochemical stained tissue section; fixing the histochemical stained tissue section to create a fixed histochemical stained tissue section; staining the fixed histochemical stained tissue section with a hematoxylin and eosin (HE) stain to obtain a HE stained, histochemical stained tissue section; irradiating the HE stained, histochemical stained tissue section with an excitation light; obtaining a morphological image of the irradiate, HE stained, histochemical stained tissue section by imaging the irradiate, HE stained, histochemical stained tissue with a camera and obtaining a fluorescent image of the tissue or a fluorescent image of the eosin; determining a distribution of the target substance to be detected from the irradiate, HE stained, histochemical stained tissue section by obtaining a fluorescent image of the labeled probe with a camera, wherein the labeled probe specifically binds to the target substance to be detected .
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive under the nonstatutory double patenting rejection. 
Applicant requests that this rejection be held in abeyance until allowable subject matter is indicated. The request is not found persuasive because a terminal disclaimer is required. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635